DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Claims 1-3, 5-7, 19, 21-24, 26, 30-32 and 34 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2878713 of Fritz in view of US 2013/0092557 of Wong et al or US 2009/0261068 of Kool et al.
As to claim 1, Fritz teaches an electrolyte for electropolishing metal surfaces, wherein the electrolyte comprises:
methanesulfonic acid, at least one phosphonic acid and a polyalcohol (Fritz, [0001], [0012] and [0122]).
Fritz does not teach the polyalcohol is selected from the group consisting of polyvinyl alcohol, sorbitol, inositol or mixture thereof.
Fritz teaches examples of polyalcohols includes sugars, glycerine, ethanediol, to name a few (Fritz, [0122]).
Wong teaches of solutions for electropolishing a metal component (Wong, [0001] and [0006]).
Wong additionally teaches common sugar alcohols include sorbitol (Wong, [0056]).
As Fritz generically discloses sugars as an alcohol used within the solution, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fritz as per Wong so as to utilize the desired sugar alcohol within the electrolyte in producing a predictable result in the composition of the electropolishing solution.
Alternatively, Kool teaches of electrochemical stripping of a component within an electrolyte (Kool, [0053]).
Kool additionally teaches that within the electrolyte a variety of organic compounds as stabilizers can be used, including sugar alcohols like sorbitol or other equivalent components like glycerol or ethanediol (Kool, [0025]).
As Fritz teaches the equivalence of ethanediol, glycerine and sugar alcohols (Fritz, [0122]), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Fritz as per Kool so as to substitute the known sugar alcohol sorbitol within the electrolyte in producing a predictable result in composition of the electrolyte and stabilizer therein.
As to claims 2 and 19, Fritz in view of Wong or Kool teach the electrolyte of claim 1.
Fritz further teaches the phosphonic acid is a mono, di or polyphosphonic acid and is amino-tris(methylenephosphonic acid) (Fritz, [0012] –  [0013]).
As to claim 3, Fritz in view of Wong or Kool teach the electrolyte of claim 1.
Fritz does not teach the specific phosphonic acid concentration in weight percent.
Fritz does teach that the phosphonic acid is present in 0.1% to 10% (m/v). 
In Examples 1 and 2, the weight percent is calculated as approximately 0.4 wt. % (Fritz, [0160] and [0163]).
In Example 1, MSA has a density of 1.48 g/mL, EtOH has a density of 0.789 g/mL. Therefore for a weight percent, 125 mL MSA is 185 g, 375 mL EtOH is 296 g. 
125 g + 296 g + 5.0 g (PEG) + 2.1 g (phosphonic acid) = 2.1g/488.1g = 0.43 wt. %. 
Similarly in Example 2, the density of n-butanol is 0.810 g/mL and a similar calculation can be done.
Therefore it would have been obvious to a person of ordinary skill in the art in view of Fritz to utilize the desired phosphonic acid weight percent for the phosphonic acid in obtaining the desired electrolyte (see MPEP 2144.05 I).
As to claim 5, Fritz in view of Wong or Kool teach the electrolyte of claim 1.
 Fritz additionally teaches that the polyalcohol is in an amount between 0-10 % (Fritz, [0122]).
As to claims 6 and 23, Fritz in view of Wong or Kool teach the electrolyte of claim 1.
Fritz additionally teaches the electrolyte comprises additional additives including ethanoldiamine (an ethanolamine) or other aliphatic mono-amines in an amount between 0-10 % (Fritz, [0122]).
As to claim 7, Fritz in view of Wong or Kool teach the electrolyte of claim 1.
Fritz teaches the electrolyte contains additional additives, inhibitors or complexing agents (Fritz, [0118]).
As to claim 24, Fritz in view of Wong or Kool teach the electrolyte of claim 7.
Fritz additionally teaches the additive comprises a wetting agent as PEG 1000-1500 (Fritz, [0017] – [0019] and [0123] – [0126]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Wong or Kool as applied to claim 6 above, and further in view of US 2011/0198227 Martyak et al.
As to claim 21, Fritz in view of Wong or Kool teaches of the electrolyte of claim 6.
Fritz does not specifically teaches the electrolyte can comprises an additional mineral acid of sulfuric or phosphonic acid in the desired quantity.
Martyak teaches of an electrolyte for electrochemical processes including electrolytic dissolution (Martyak, [0003] and [0036]).
Martyak teaches that acid mixtures including methanesulfonic acid can utilize free acids to increase the conductivity of the electrolyte, the free acids including phosphoric or sulfuric acid at the desired concentration (Martyak, [0042], [0045] and [0055] – [0056]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritz in view of Wong or Kool as per Martyak so as to utilize the desired additional acid as a free acid within the electrolyte to increase the solution conductivity.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Wong or Kool as applied to claim 6 above, and further in view of US 7,807,039 of Piesslinger-Schweiger et al.
As to claim 22, Fritz in view of Wong or Kool teaches of the electrolyte of claim 6.
Fritz does not teach the electrolyte contains ammonium difluoride.
Piesslinger teaches to electrochemical polishing electrolytes (Piesslinger, Abstract).
Piesslinger additionally teaches that fluorides facilitate electrolytic polishing and that utilizing an ammonium difluoride (i.e. ammonium hydrogen bifluoride) in the range from 10 g/L to 150 g/L, the corrosive and gaseous HF is not released into the atmosphere while still providing an efficient and clean polish (Piesslinger, col 1 lines 44-54, col 2 lines 15-30 and col 2 lines 48-54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritz in view of Wong or Kool as per Piesslinger so as to utilize the desired amine so as to produce a predictable result in a providing an effective and clean electropolishing electrolyte.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2878713 of Fritz in view of US 2011/0198227 of Martyak et al.
As to claim 34, Fritz teaches an electrolyte for electropolishing metal surfaces, wherein the electrolyte comprises:
methanesulfonic acid, at least one phosphonic acid and ethanoldiamine (an ethanolamine) (Fritz, [0001], [0012] and [0122]).
Fritz does not specifically teaches the electrolyte can comprises an additional mineral acid of sulfuric or phosphonic acid in the desired quantity. Fritz also does not teach the electrolyte includes fluoride in the desired amount.
Martyak teaches of an electrolyte for electrochemical processes including electrolytic dissolution (Martyak, [0003] and [0036]).
Martyak teaches that acid mixtures including methanesulfonic acid can utilize free acids to increase the conductivity of the electrolyte, the free acids including phosphoric or sulfuric acid at the desired concentration (Martyak, [0042], [0045] and [0055] – [0056]).
Martyak additionally teaches that a halide ion source can also be included in the acid mixture, halides including fluoride between 0 to 500 g/L, thus disclosing the claimed range (Martyak, [0058]). The halide can be utilized to increase the conductivity of the electrolyte (Martyak, [0055]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritz in view of Wong or Kool as per Martyak so as to utilize the desired additional acid and halide as a free acid/salt within the electrolyte to increase the solution conductivity.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 26 and 30-32 are allowable.
The specific designation of the ammonium hydrogen difluoride along with the mineral acid and the rest of the electrolyte composition overcomes the closest prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759